EXHIBIT 23.1 Audit • Tax • Consulting • Financial Advisory Registered with Public Company Accounting Oversight Board (PCAOB) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Amendment No. 4 to Form S-1 of Diverse Development Group, Inc. (f/k/a Topaz Acquisition Corporation) of our report dated May 19, 2017 relating to the financial statements as of December 31, 2016 and for the period from April 4, 2016 (date of inception) to December 31, 2016 appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. KCCW Accountancy Corp. Alhambra, California June 8, 2017 KCCW Accountancy Corp. 430 S. Garfield Ave., #489, Alhambra, CA 91801, USA Tel: +1 • Fax: +1 • info@kccwcpa.com
